Rombatxer, P. J.
(dissenting).— The controlling guide in construing a will is to ascertain the intention of the testator. Turner v. Timberlake, 53 Mo. 371; Gaines v. Fender, 57 Mo. 342; Carr v. Dings, 58 Mo. 400; Smith v. Hutchinson, 61 Mo. 83; Allison v. *380Chaney, 63 Mo. 279. This intention is to be gathered, not from single words ■ or single passages, but from a consideration of the whole instrument, and the general design and scope of it, giving to each part its proper meaning. Russell Eubanks, 84 Mo. 82. The application of these uncontroverted propositions to the instrument before us compels me to dissent from the construction- placed upon the will by my associates.
That the sixth clause of the will is ambiguous is evident. .In the first part of the clause the testator divides the property therein mentioned into two halves. He gives one half to his grandchildren, one half to a trustee for the benefit of his son and family. If the clause had stopped there, it would have been clear that the property therein mentioned was bequeathed to his grandchildren and his son’s family in equal shares, treating them as classes. But there is a limitation to that gift by the proviso, and the contention of the respondents is that, while the clause itself contemplates an equal distribution between these two classes, it is the aim of the proviso to make that distribution unequal. That result cannot possibly be worked out, unless we alter the phrase, “the moneys arising from the source last mentioned,” by inserting before it the words “ one-half ” or words of similar import. That the word “source,” when literally taken, refers to the property mentioned in the clause and not to one-half of it, cannot well be controverted. Since the clause without the proviso clearly contemplates an equal distribution between the two classes, if; is apparent to my mind that the proviso is inserted, not for the purpose of disturbing that equal distribution between the classes named, but of preserving it, and of further providing that, in the case of an excess of property, a third class should be let in, so as to make the distribution equal all round.
Moreover, if the clause is to be literally construed, then, in the event that the property or its proceeds amounted to no more than $364, the grandchildren would get nothing ; because the limitation introduced *381by the proviso, when literally taken, affects all the property mentioned in the clause. It is evidence, to my mind, that the testator intended to give by that clause something to both classes therein named in any event. The weakness of the contention made by the grandchildren is that they claim that the first part of the clause must be construed literally in their favor, but that the proviso should be construed liberally, and also in their favor.
It seems to me that, even if the meaning of the sixth clause would have to be determined by itself, without the aid of other parts of the will, or extrinsic evidence, my construction of it would be its proper construction ; but that, when taken in connection with other parts of the will, the correctness of that construction is all the more apparent. There is nothing in the will itself, which would indicate that the testator intended to make an unequal distribution of his estate between the three classes who were the objects of his bounty ; on the contrary, it is evident that he intended such distribution to be equal. That he valued his estate, outside of the property mentioned in the fifth clause, at $9,000, appears by the fact that he required $200 of the $3,200, advanced to his daughter and son-in-law to be returned into the general estate for distribution, and that he required his son’s share, given to a trustee for himself and family to be brought by the residuum to $3,000, before further distribution was made. That he did not provide for this equalization out of property mentioned in the fifth clause, finds ready explanation in the fact, that by. that clause he intended to make some provision for his son, as a representative of one of the classes, without intervention of a trustee, keeping up the equality of distribution between the three classes in other respects. That the construction of the sixth clause, which is contended for by the grandchildren, cannot possibly work an equal distribution of the testator’s estate, is conceded on all sides.
*382So far. I have endeavored to demonstrate the correctness of my construction of this provision of the will without resorting to the aid of extrinsic evidence. That the extrinsic evidence in this case, if admissible at all, conclusively vindicates the propriety of that construction, must be. conceded. That evidence was admitted without objection in the trial court, and the propriety of its admission is not questioned either in the argument of counsel for the respondent or in the opinion of the court. The admissibility of this extrinsic evidence seems to to be clearly covered by Sir James' Wigram’s fifth proposition, which states that, “for the purpose of determining the object of a testator’s bounty, or the subject of disposition, or the quantity of interest intended to be given by his will, a court may inquire into every material fact relating to. the person who claims to be interested under the will, and to the property which is claimed as the subject of disposition, and to the circumstances of the testator and of his family and affairs, for the purpose of enabling the court to identify the person or thing intended by the testator, or to determine the quantity ox interest he has given by his will. The same (it is conceded) is true of every other disputed point, respecting which it can he shown that a knowledge of extrinsic facts can, in any way, he made ancillary to the ri'ght interpretation of the testator1 s words.” 1 Redf. on Wills, 503, n. 15.
Evidence tending to show what valuation the testator himself put upon the lots devised to his grandchildren, and what valuation he put upon the property mentioned in the sixth clause of his will, is, in view of the obscurity of that clause, unquestionably admissible. If the evidence thus admitted is true, and its truth is in no way challenged, we are enabled to understand the meaning of that clause clearly, and must come to the conclusion that it is in harmony with all other parts of the will in trying to effect an equal dis- - tribution of the testator’s estate between the three classes named.